Motion Granted and Order filed May 10, 2012.




                                    In The

                   Fourteenth Court of Appeals
                                ____________

                             NO. 14-12-00291-CV
                               ____________

                  DENSO CORPORATION, Appellant
                              V.
 KENNETH E. HALL, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
ESTATE OF JANICE H. BERG, DECEASED, KATHI BERG WALES, THERESA
   BERG JR., STEPHEN LESTER BERG, PHYLLIS BERG PELHAM AND
JONOTHAN DAVID BERG, EACH INDIVUALLY AND AS REPRESENTATIVE
     OF THE ESTATE OF KENNETH D. BERG, DECEASED, Appellees


                    On Appeal from the 152nd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2010-46922


                                      &
                                _____________

                             NO. 14-12-00294-CV
                               _____________

                     DENSO CORPORATION, Appellant
                                V.
                    HELEN MUBARAK-ASSAD, Appellee


                    On Appeal from the 152nd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2011-06603
                                      &
                                _____________

                              NO. 14-12-00351-CV
                                _____________

                      DENSO CORPORATION, Appellant
                                 V.
                      MAHMOUND A. DWEIB, Appellee


                    On Appeal from the 152nd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2010-12590


                                      &
                                _____________

                              NO. 14-12-00353-CV
                                _____________

                 DENSO CORPORATION, Appellant
                             V.
  DANIEL MEDINA, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
         ESTATE OF SILVIA MORALES, DECEASED, Appellee


                    On Appeal from the 152nd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2010-46924


                                  ORDER

      These four accelerated appeals are all taken from orders denying special
appearances filed by DENSO Corporation. See Tex Civ. Prac. & Rem. Code § 74.351.
On April 19, 2012, DENSO Corporation moved to consolidate.       The motion is
GRANTED and we issue the following order:




                                       2
      We order the appeals pending under our appellate case numbers 14-12-00291-CV,
14-12-00294-CV,     14-12-00351-CV,     and    14-12-00353-CV,   CONSOLIDATED.
Appellant's brief is due 20 days from the date of this order.




                                        PER CURIAM




                                           3